United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 27, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 06-41388
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ARTURO GOMEZ, III,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 2:06-CR-295-ALL
                         --------------------

Before REAVLEY, BENAVIDES and PRADO, Circuit Judges.

PER CURIAM:*

     Arturo Gomez, III, appeals the sentence imposed following

his guilty-plea conviction for possession of a firearm by a

convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2).     He challenges the district court’s upward adjustment

of his criminal history category from II to IV, the alleged

failure of the district court to consider the intermediate

criminal history category of III, and the sufficiency of the

written reasons given by the district court for the departure.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-41388
                                  -2-

     In imposing the criminal-history-category upward departure,

the district court considered Gomez’s criminal conduct not

counted under the Guidelines, his likelihood of recidivism, his

abuse of alcohol, and his disrespect for the law.      The district

court did not abuse its discretion in deciding to depart upward.

Its reasons for doing so advanced the objectives set forth in 18

U.S.C. § 3553(a)(2), were authorized by § 3553(b), and were

justified by the facts of the case.     See United States v.

Saldana, 427 F.3d 298, 310 (5th Cir.), cert. denied, 126 S. Ct.

1097 (2006).     Moreover, the district court explained in detail,

both orally and in its written reasons for judgment, why it was

imposing the sentence.     See United States v. Smith, 440 F.3d 704,

708 (5th Cir. 2006); United States v. Zuniga-Peralta, 442 F.3d

345, 347-49 (5th Cir.), cert. denied, 126 S. Ct. 2954 (2006).

     Gomez challenges the extent of the district court’s upward

departure because the district court allegedly failed to consider

the intermediate criminal history category of III.    Because Gomez

raises this argument for the first time on appeal, it will be

reviewed for plain error only.     See United States v. Olano,

507 U.S. 725, 732-34 (1993).    Because the district court

explicitly rejected the intermediate criminal history category

and because the district court’s reasons for rejecting that

category are apparent from the record, there is no plain error.

See Zuniga-Peralta, 442 F.3d at 348 n.2.

     AFFIRMED.